DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species B, drawn to figure 2, in the reply filed on September 15, 2022 is acknowledged.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-15 are pending in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the ring has a non-uniform width so as to alter an angle of the first nail module relative to the second nail module” (claims 5 and 14), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there does not appear to be antecedence for “wherein the ring has a non-uniform width so as to alter an angle of the first nail module relative to the second nail module” (claims 5 and 14).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an engagement mechanism configured to rigidly couple the first nail module to the second nail module to prevent relative movement between the first nail module and the second nail module.” It is unclear how this differs from the key that connects the two mechanisms or whether it is a feature of the key. Clarification is required.
 Claims 7 and 15 recite “a shaft nail module configured to form the shaft of the intramedullary nail, wherein a first end and a second end of the shaft nail module is a connecting end.” It is unclear how this differs from the recited first and second nail modules. Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brosnahan et al. (US 5620445), hereinafter “Brosnahan”.
Regarding claim 1, Brosnahan discloses an intramedullary nail (FIGS. 1-12 with locking mechanism of FIGS. 19-23), comprising: a first nail module (14 | 76) having an elongated body and at least one notch (recessed portions between projections 90, 92, 94, FIGS. 20-22) on a first connecting end (80); a second nail module (16 | 76) having an elongated body and at least one notch  (recessed portions between projections 90, 92, 94, FIGS. 20-22) on a second connecting end; and a key (12 | 78) comprising a ring (body of 78) having a first ridge (protruding area between slots 84, 86, 88, FIG. 23) on a top side and a second ridge (protruding area between slots 84, 86, 88, FIG. 23) on a bottom side, the key configured to be positioned between the connecting ends of the first and the second nail modules with the first ridge of the key fitting into the notch on the first connecting end of the first nail module and the second ridge of the key fitting into the notch on the second connecting end of the second nail module (FIGS. 1-2), wherein the first ridge is offset from the second ridge (at least one ridge is offset from at least one other ridge), wherein the offset between the first ridge and the second ridge determines a relative orientation between the first nail module and the second nail module (due to predetermined placement of ridges).  
Regarding claim 2, Brosnahan discloses the intramedullary nail of claim 1, wherein the key further comprises a third ridge on either the top side or the bottom side of the key (FIG. 23).  
Regarding claim 3, Brosnahan discloses the intramedullary nail of claim 2, wherein the key further comprises a fourth ridge on the other of the top side or the bottom side of the key (FIG. 23).  
Regarding claim 4, Brosnahan discloses the intramedullary nail of claim 1, wherein the first and second ridges fitting into the notches of the first and second connecting ends, respectively, prevents relative rotation between the first and second nail modules (col. 4 ll. 3-10).  
Regarding claim 5, Brosnahan discloses the intramedullary nail of claim 1, wherein the ring has a non-uniform width so as to alter an angle of the first nail module relative to the second nail module (col. 6 ll. 9-23).  
Regarding claim 6, Brosnahan discloses the intramedullary nail of claim 1, further comprising an engagement mechanism (key 12 | 78) configured to rigidly couple the first nail module to the second nail module to prevent relative movement between the first nail module and the second nail module.  
Regarding claim 7, Brosnahan discloses the intramedullary nail of claim 1, further comprising a shaft nail module (first and second nail module) configured to form the shaft of the intramedullary nail, wherein a first end and a second end of the shaft nail module is a connecting end.  
Regarding claim 8, Brosnahan discloses the intramedullary nail of claim 1, wherein at least one of the first nail module and the second nail module is configured to release a therapeutic (through apertures).  
Regarding claim 9, Brosnahan discloses the intramedullary nail of claim 1, wherein at least one of the first nail module and the second nail module is capable to deliver at least one of an electric current or a magnetic field (if connected to the proper machine).  
Regarding claim 10, Brosnahan discloses a kit (FIGS. 1-12 with locking mechanism of FIGS. 19-23) comprising: a plurality of nail modules (14, 16 | 76), each nail module having an elongated body with a first end and a second end (FIGS. 1, 19); wherein, for each nail module, at least one of the first end or the second end is a connecting end (at 53, FIG. 2) configured to connect to a second connecting end (at 52, FIG. 2) on a second nail module; and a key (12 | 78), the key comprising a ring (body of 78) with a top side and a bottom side and at least one ridge (protruding area between slots 84, 86, 88, FIG. 23) formed on each of the top side and the bottom side, the key configured to be positioned between the connecting ends of two nail modules with the ridges of the key fitting in to notches (recessed portions between projections 90, 92, 94, FIGS. 20-22) in the connecting ends, wherein the ridge on the top side is offset from the ridge on the bottom side (at least one ridge is offset from at least one other ridge); wherein the key has a first offset between the ridge on the top side and the ridge on the bottom side to provide a first orientation between the first nail module and the second nail module (FIGS. 19-23). 
However, Brosnahan fails to teach a plurality of keys. Rather, Brosnahan teaches a single key suited to a plurality of nail modules. The single key is able to engage a variety of different nail modules’ notches due its multi-configuration ridge structure and thereby the orientation of the first nail module relative to the second nail module is modified based on the selected key. In this way, the single key of Brosnahan is equivalent to a plurality of keys for fitting different nail modules. Therefore, it would have been obvious to one having ordinary skill in the art to substitute a plurality of keys for a single key that comprises multiple configurations.
Regarding claim 11, Brosnahan discloses the kit of claim 10, wherein the first offset is different than the second offset (FIGS. 20-23).  
Regarding claim 12, Brosnahan discloses the kit of claim 10, wherein at least one of the first key and the second key further comprises at least two ridges on at least one of the top side or the bottom side (FIG. 23).  
Regarding claim 13, Brosnahan discloses the kit of claim 10, wherein the ridges fitting into the notches of the connecting ends is configured to prevent relative rotation between a first and a second nail module (col. 4 ll. 3-10).  
Regarding claim 14, Brosnahan discloses the kit of claim 10, wherein at least one of the plurality of keys has a ring having a non-uniform width so as to alter an angle of a first nail module relative to a second nail module (col. 6 ll. 9-23).  
Regarding claim 15, Brosnahan discloses the kit of claim 10, further comprising a plurality of shaft nail modules (first and second nail modules) configured to form a shaft of an intramedullary nail, each shaft nail module having a connecting end on both the first end and the second end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775